DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

       SUSAN THYS-JACOBS, as Personal Representative of the
               ESTATE OF DANIEL M. JACOBS,
                         Appellant,

                                    v.

                     ASCENTIUM CAPITAL, LLC,
                            Appellee.

                              No. 4D21-2240

                         [September 30, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Kenneth L. Gillespie, Judge; L.T. Case No. PRC18-
004259.

  Benjamin R. Dishowitz of Doumar, Allsworth, Laystrom, Voigt, Wachs,
Adair & Dishowitz, LLP, Fort Lauderdale, for appellant.

    Joel W. Hyatt and Theodore L. Tripp, Jr., of Hahn Loeser & Parks LLP,
Fort Myers, and Elisé K. Yarnell of Hahn Loeser Parks LLP, Columbus. OH,
for appellee.

PER CURIAM.

   Affirmed.

MAY, GERBER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.